Citation Nr: 1821534	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in February 2016.  Thereafter, in May 2016, the Board reopened the Veteran's low back claim and remanded it for further development.

The Board notes that the VLJ who conducted the May 2016 hearing is no longer available to participate in the adjudication of the Veteran's claim.  As such, in a February 2016 telephone call, the Veteran was offered an opportunity to have another Board hearing and he accepted.  Subsequently, in January 2017, the Board remanded the claim to afford the Veteran a new hearing.  However, in May 2017 and February 2018 correspondence, the Veteran notified the Board that he wished to withdraw this request.  Therefore, the Board finds that the Veteran's request for a second Board hearing has been withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

The Veteran's low back disorder did not have onset during, or is otherwise attributable to his active service, and arthritis did not manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C. §§ 11012, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, service connection for certain chronic diseases, such as arthritis, will be presumed when the disease develops to a compensable degree within one year of a Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Facts and Analysis

The Veteran contends that he has a back disorder that began during service or within one year of his discharge.  In this regard, he submitted a statement from a registered nurse in April 2011.  The nurse stated that the Veteran has degenerative disc disease which results in pain in his back and legs.  The nurse also stated that this disorder is due to forty years of heavy lifting activities and wear and tear from employment.  In May 2014, the Veteran submitted a letter from the same registered nurse dated January 2014.  The nurse stated that the Veteran has degenerative disc disease and degenerative changes in his lumbar spine.  The nurse also stated that he reports performing heavy lifting daily during service and that his back condition is one that is frequently seen due to this type of repeated activity.  The Veteran also submitted a statement from a fellow service member in May 2014.  The service member reported serving with the Veteran and that his work during service required a lot of heavy lifting.  He also reported witnessing the Veteran experience back problems during service.  Thereafter, during the February 2016 Board hearing, the Veteran reported falling off of a forklift in 1971.  He also reported being diagnosed with a back condition about a year after his discharge from service, but he was unable to identify the name of the physician who diagnosed him or the location where these treatment records may be located.  The Veteran further reported working as a concrete finisher, truck driver, and carpenter after service and sustaining back injuries during such work.

The Veteran's service personnel records (SPRs) show that he was unable to work for two days after falling and injuring his back in September 1971.  The Board notes, in regard to his service treatment records (STRs), an August 2005 rating decision and a September 2006 statement of the case indicate that STRs were reviewed in reaching such decisions.  However, the Veteran's STRs are not in the file.  A formal finding of unavailability of such records was made in May 2011 and the Veteran was informed of their unavailability at that time.  Thereafter, the May 2016 Board remand requested the RO again attempt to locate the Veteran's STRs.  However, his STRs were not found.  The Board finds that another remand is not necessary as attempting to obtain the records would be futile.  When a veteran's STRs are unavailable, it has been held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post-service private treatment records show that the Veteran was treated for low back pain in December 1994.  The Veteran reported injuring his back while loading material into a trunk.  Following an examination and an x-ray, he was diagnosed with a back strain.  A November 1999 treatment record shows that the Veteran reported injuring his back while bending over at work.  The treating physician stated that an x-ray showed mild degenerative disc disease and mild osteoarthritic change.  He further stated that the Veteran had strained a muscle or ligament in his back that aggravated a pre-existing degenerative condition in the lumbar spine.  

The Veteran was afforded a VA examination in regard to this claim in January 2014.  The examiner reviewed the Veteran's file and performed relevant diagnostic testing.  He noted that the Veteran is diagnosed with degenerative arthritis of the spine and degenerative disc disease and that the Veteran was treated for a back sprain in 1974.  However, the examiner found that the diagnostic testing of record, including x-rays and magnetic resonance imaging (MRI), show typical disc degeneration related to aging.  He concluded that the Veteran's back disorder is less likely than not incurred in or caused by an in-service injury, event, or illness.

Thereafter, another VA examination was conducted in regard to this claim in December 2014.  The examiner that the found that the evidence of record does not show that the Veteran's back disorder is related to his military service.

Subsequently, pursuant to the May 2016 Board remand, an addendum opinion was obtained in regard to this claim in September 2016 from the January 2014 examiner.  The examiner reported that the Veteran's military records do not show that he sustained an injury in service that would produce chronic back problems.  He also reported that the there are no treatment records from the time period following the Veteran's discharge showing the presence of a chronic back problem.  The examiner further reported that the x-ray and MRI evidence of record indicates age typical degeneration rather than an injury related disorder.  He concluded that the evidence added to the file after the January 2014 examination does not change his assessment that the Veteran's back disorder is less likely than not related to service.

The Board finds that the January 2014 VA examiner's opinion and his September 2016 addendum opinion are clear and unequivocal and are based on the relevant information, including the Veteran's SPRs, post-service treatment records, and relevant diagnostic testing as well as the statements provided by the Veteran, his fellow service member and the registered nurse.  Moreover, the examiner's explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, his conclusion that it is less likely than not that the Veteran's low back disorder had its onset during service, or within one year of service, or is otherwise related to service, to be highly persuasive and probative evidence.  

While the Veteran believes that his low back disorder was incurred in or is related to his service, these are complex medical questions outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  Thus, this nexus question requires expert consideration and cannot be considered within the competence of a non-expert lay witness.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the January 2014 VA examiner's opinions, nor is it otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between his service-connected disabilities and his hypertension.  See Fountain, 27 Vet. App. at 274-75.  

The Veteran has also stated that he was diagnosed with a back disorder one year after his discharge from service.  However, post-service treatment records during this time frame are not associated with the record and the Veteran has not indicated where these records are located.  While the Veteran is competent to report a finding told to him by a treatment provider, in this case the specific diagnosis and supporting rationale is not available.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, during private treatment in December 1994, a private physician treating the Veteran for a low back injury reviewed an x-ray and found that he had a back strain, but did find the presence of degenerative changes at such time.  Thus, the Board finds that the Veteran's report of a back diagnosis one year after discharge is outweighed by the contradictory evidence of record.  Moreover, while the statements of the registered nurse indicate that the Veteran's back disorder is related to physical labor, they do not specifically attribute it to work performed during his military service.  In this regard, the Veteran worked in physically demanding jobs for many years following his discharge from service.  Furthermore, a continuity of symptomatology is not established for arthritis as the post-service records reflect intercurrent causes and injuries for the low back pain.

Accordingly, the evidence does not show that the Veteran's current low back disorder had its onset during, or is otherwise attributable to his active service, or that arthritis manifested within one year of separation.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and service connection for a low back disorder is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


